Citation Nr: 1400002	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) while in the Air Force Reserves from September 1978 to February 1979, from April 1979 to May 1979, and from June 1981 to January 1984.  The Veteran had a period of ACDUTRA from March 24, 1979, to April 7, 1979, during which he became disabled.  Therefore, that period is considered active service.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In March 2011, the appellant testified at a videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to an effective date earlier than March 13, 1999 for the grant of service connection for the right ankle disability, has been raised again by the appellant, but has not been considered by the Agency of Original Jurisdiction (AOJ) since the Statement of the Case dated in July 2009.  The Board notes that VA received the appellant's untimely VA Form 9, Appeal to the Board of Veterans' Appeals, with respect to this issue in December 2009.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Veteran's Virtual VA claims file and Veterans Benefits Management System electronic file shows that they contain no relevant evidence that is not also a part of his paper claims file.

The issues of entitlement to service connection for a right knee disability and entitlement to an increased evaluation for service-connected right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current, chronic hearing loss disability is not shown to be due to an event or incident of any period of ACDUTRA or inactive duty training (INACDUTRA) or within a year of discharge from the period of ACDUTRA in which the Veteran became disabled due to right ankle injury. 

2.  The Veteran's hypertension is not shown to be due to an event or incident of any period of ACDUTRA or within a year of discharge from the period of ACDUTRA in which the Veteran became disabled due to right ankle injury. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a current, chronic hearing loss disability that is due to disease or injury that was incurred in or aggravated by a period of ACDUTRA or INACDUTRA and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran's hypertension is not due to disease or injury that was incurred in or aggravated by a period of ACDUTRA and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in June 2006 and November 2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The appellant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

During the March 2011 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the appellant and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The appellant has not been afforded a VA examination, with an opinion as to the etiology of his claimed hearing loss and hypertension disabilities.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no medical evidence has been presented showing the possibility that the appellant has a current, chronic hearing loss disability related to a period of ACDUTRA or INACDUTRA or that the appellant's hypertension is related to his period of ACDUTRA, the Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss) and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the evidence shows that the Veteran did not have 90 days or more of active service.  His only period of active service was from March 24, 1979 to April 8, 1979.  Therefore, these provisions do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Board notes that there is no documentation of treatment for hearing loss or hypertension and no documentation of elevated blood pressure readings in the service treatment records.  In addition, there is no documentation of hearing loss or hypertension during the one year period after the period of ACDUTRA in which he was disabled from a right ankle injury (March 1979 to April 1979).

With respect to claims for service connection for hearing loss, the Veterans Court held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veterans Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, although there is documentation of subjective complaints of decreased hearing and medical evidence of cerumen in both ears, there is no evidence of hearing loss for VA purposes.  Although the Veteran has asserted that he has hearing loss, he does not have the expertise or knowledge, as a layperson, to competent opine that his hearing loss is at a level that constitutes a disability for VA purposes.  This is information that can only be gleaned from specific testing, which the Veteran is not shown to have done.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the evidence does not otherwise show the presence of a current, chronic hearing loss disability.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).        

Recent VA and private treatment records confirm treatment for hypertension.  In this case, however, the preponderance of the evidence does not serve to link the onset of the hypertension to an event or incident of any period of ACDUTRA. There is no medical opinion that even suggests that there exists a medical relationship, or nexus, between the current hypertension and the appellant's ACDUTRA. 

Neither the appellant nor his representative has identified, presented, or alluded to the existence of any medical evidence or opinion addressing any relationship between a current, chronic hearing loss disability and any period of ACDUTRA or INACDUTRA or between the appellant's hypertension and any period of ACDUTRA.  

The only evidence of record supporting the appellant's claim is his various lay assertions.  However, during his March 2011 hearing, the Veteran indicated that he first sought treatment for his hypertension in 1984, which is more than one year after his separation from his period of active service in April 1979.  Therefore, even the Veteran does not assert that his hypertension began during his period of active service.  Furthermore, the Board notes that the Veteran has filed numerous claims for VA benefits since his original claim in February 1984.  He did not raise a claim regarding hypertension until 2006.  Silence here, when the Veteran is otherwise affirmatively speaking and seeking benefits, constitutes negative evidence with regard to whether his hypertension has been present even since 1984.  Therefore, even if the Veteran asserted that his hypertension has been present since his period of active service, the Board finds that those statements are not credible.

In this case, the Board finds that the Veteran has not presented credible lay assertions sufficient to establish the onset of any current, chronic hearing loss disability during a period of ACDUTRA or INACDUTRA; hypertension during a period of ACDUTRA; or a hearing loss disability or hypertension during the one-year period after his discharge from active service in April 1979. 

Thus, for the foregoing reasons, the Board finds that the claims of service connection for hearing loss and hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

Entitlement to service connection for hearing loss disability is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The appellant seeks service connection for a right knee disability secondary to service-connected right ankle disability.  

Right knee x-ray in July 2006 showed elongation of the inferior pole of the patella, likely representing chronic proximal patella tendinosis (Sinding-Larsen-Johansson syndrome).  Right knee x-ray in October 2006 showed small suprapatella joint effusion with no evidence of fracture.  In November 2006, the diagnosis of the right knee was patellar tendonitis.  A handwritten note from the appellant's treating health care provider states, "The findings on the x-ray of 7/7/06 indicate a condition which may be related to the braces.  He will be seeing an orthopedist for t[reatment] options [and] causality of braces."  
  
The appellant underwent VA examination in January 2009 at which time the appellant stated that the ankle defect was contributing to malfunction and pain in the right knee.  Physical examination of the right knee was normal.  The examiner stated that on the basis of the lack of x-ray evidence of a fracture of the right ankle plus the fact that there was no scientific basis for rationale for the use of the specific ankle braces, it appeared that in the lack of any rehabilitative exercises to strengthen the ankles, it was less likely as not that the problem with the ankle had caused any difficulty with the right knee.

It does not appear that x-rays of the right knee were conducted at the VA examination.  As such, the Board finds the January 2009 VA examination to be inadequate.  In addition, the Board finds that the VA examiner's explanation of his opinion is unclear.

The Board also notes that at his March 2011 videoconference hearing, the appellant essentially contended that his service-connected right ankle disorder had increased in severity since his January 2009 VA examination.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current right knee disorder and to determine the severity of his service-connected right ankle disability.  The claims file should be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests (including x-ray) and studies should be accomplished.  

The examiner should identify all current chronic right knee disorders and provide an opinion as to whether it is at least as likely as not that any such disorder(s) is related to appellant's service-connected right ankle disability.  

The examiner should provide a complete rationale for any opinion provided.
 
The examiner should also identify all current right ankle symptoms related to service-connected disability.  The examiner should be asked to determine whether the Veteran's right ankle exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right ankle is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


